PER CURIAM.
Defendant Michael Phillips proceeded to trial on an information charging sale of cannabis. During the jury selection process, the trial court overrode (disallowed) two of Phillips’ peremptory challenges on a Neil1 inquiry. Phillips contends that the disallowance of the challenges was reversible error as the reasons given for the challenges were satisfactorily demonstrated to be race-neutral. However, our review of the transcript reveals that Phillips accepted the jury panel immediately before it was sworn without reserving his earlier challenges. Acceptance of the jury panel under these circumstances created *189a waiver or abandonment of his peremptory challenges. Cruz v. State, 660 So.2d 792 (Fla. 3d DCA 1995), rev. denied, 667 So.2d 774 (Fla.1996).
Affirmed.

. State v. Neil, 457 So.2d 481 (Fla.1984).